OPINION
WARRINER, District Judge.
Despite the clear and unequivocal warning issued defendants in the opinion rendered in Lawrence M. Lyszaj v. American Telephone & Telegraph, Affiliates, etc., 554 F.Supp. 218 (E.D.Va.1982), the plaintiffs have filed another complaint which appears substantially to track the language of the previous complaint. They again seek one-half a billion dollars in damages because of the presence of non-antiseptic telephones in the prison wherein they are incarcerated.
In the previous action the parties sought to proceed in forma pauperis and the action was dismissed under the provisions of 28 U.S.C. § 1915(a) for being frivolous. In the instant action the full filing fee has been paid. The law no more permits affluent persons to file frivolous actions than persons proceeding in forma pauperis. See, e.g., Newburyport Water Co. v. Newburyport, 193 U.S. 561, 24 S.Ct. 553, 48 L.Ed. 795 (1904), cited in Southpark Square Ltd. v. City of Jackson, Miss., 565 F.2d 338, 344 (5th Cir.1977), cert. denied, 436 U.S. 946, 98 S.Ct. 2849, 56 L.Ed.2d 787 (1978). The frivolousness which sustained the refusal to file the previous complaint is sufficient to sustain the dismissal of this complaint. The action will be DISMISSED.
The penultimate paragraph in the previous opinion read as follows:
If petitioners again attempt to take up the Court’s time and the taxpayers’ money to process frivolous suits such as this, petitioners will be in imminent danger of being punished for contempt of Court.
Lyszaj at 221.
Plaintiffs having deliberately chosen to prosecute this action in the face of that warning, the Court DIRECTS the United States Attorney to take prompt action to institute criminal contempt proceedings against the plaintiffs. An appropriate action or actions shall be initiated within ten days of the entry hereof.
A copy hereof shall be forwarded to plaintiffs and to the United States Attorney.